DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eva Taksel on April 28, 2021.
The application has been amended as follows: 
Please amend the specification as follows:
Page 3, line 30 and page 8 lines 14-15 replace “an emulsion” with “a first mixture”.
Page 3, line 31 replace “emulsion” with “first mixture”.
Page 8, lines 11 and 24 replace “emulsion” with “first mixture”.
Page 8, lines 14-15 replace “an emulsion” with “a first mixture”.
Page 8, line 20 replace “the emulsion formed is” with “the first mixture may be”.
Page 8, line 22 delete “first”.
Page 9, line 26 delete “<<”. 
Page 10, lines 15, 23, and 26 replace “emulsion” with “first mixture”.
Page 10, line 18 replace “an emulsion” with “a first mixture”.
Page 10, line 24 delete “first”.
Page 12, line 1 insert “Table 1” above the first table.
Pages 12-15, delete the third column of every table. 
Page 18, line 21 replace “emulsion” with “first mixture”.
Page 18, line 25 replace “an emulsion” with “a first mixture”.
Page 19, lines 1, 4, and 29 replace “emulsion” with “first mixture”.
Page 19, line 2 delete “first”.
Page 20, line 2 replace “an emulsion” with “a first mixture”.
Page 20, lines 6 and 10 replace “emulsion” with “first mixture”.
Page 20, line 8 delete “first”.
Page 20, line 10 replace “202” with “402”.
Page 20, line 22 replace “206” with “406”.


Please cancel claims 2 and 8-10.
Please amend claims 1, 3-5 and 21 as follows:

Claim 1, replace step b, lines 7-11 with “b.  mixing the first mixture with ingredients comprising at least one of a non-dairy, non-whipped creamer, a non-dairy, non-whipped topping, or a non-dairy, non-whipped base, for under thirty minutes and a minimum time of ten minutes to form a light mix, wherein the weight ratio of the water in the first mixture to the at least one non-dairy, non-whipped topping, a non-dairy, non-whipped creamer, and a non-dairy, non-whipped base is approximately 1:1”
Claim 1 step c delete “in a ratio of 0.375-0.7:1 water”.
Claim 1, step c replace “having a density of 0.7-0.9g/cm3” with “wherein the weight ratio of said at least one pre-pasteurized egg ingredient to water in the first mixture is 0.375-0.7 to 1”.
Claim 1, step d after “frozen dessert” insert “having a density of 0.7-0.9g/cm3”
Claim 3 after “step”, insert “in b takes a minimum of ten minutes and” 
Claim 4 after “mixing step” insert “in b”.
Claim 5, line 2 insert “additionally” after “ingredients”.
Claim 21, replace “heavy mix” with “frozen dessert”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  All the previous rejections have been withdrawn in light of applicant’s amendments made April 6, 2021 and the Examiner’s amendments made herein.
Although the prior art, such as Gray, generally recognizes frozen desserts, such as semifreddo formed by: mixing egg yolks and sugar; mixing whipping cream and flavorings; folding an egg product into the whipped mixture; pouring the folded mixture into a pan; and freezing, the prior art does not teach or suggest the combination of elements in the claimed method, including the use of the claimed times, compositional amounts and ratios, and final density.  There is no teaching or suggestion for the claimed method.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY BEKKER whose telephone number is (571)272-2739.  The examiner can normally be reached on Monday-Friday 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/KELLY J BEKKER/Primary Examiner, Art Unit 1791